                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 UNITED STATES OF AMERICA, ex rel.
 LUKE KICKLIGHTER, and STATE OF
 GEORGIA, ex rel. LUKE KICKLIGHTER,

                Plaintiffs,                                CIVIL ACTION NO.: 6:18-cv-44

        v.

 MEADOWS REGIONAL MEDICAL
 CENTER, INC. d/b/a MEADOWS HEALTH;
 MEADOWS ADVANCED WOUND CARE
 CENTER, LLC; JOHN V. SPENCE, M.D.;
 and GEORGIA HYPERBARIC AND
 WOUND CONSULTING, LLC,

                Defendants.



                                           ORDER

       Upon consideration of the motion filed by the United States and State of Georgia (the

“Government”) to administratively re-open and for a partial lift of the seal, and upon consideration

of the Government’s notice of election to intervene for purposes of settlement,

       IT IS ORDERED that:

       (1) The Government’s motion be granted;

       (2) The Clerk of Court shall re-open this matter and return it to the active docket; and
(3) All contents of the Court’s file in this action shall remain under seal and not be made

   public or served upon the defendants, except for the Relator’s Complaint, the Relator’s

   First Amended Complaint, the Government’s Notice of Election to Intervene and

   Motion to Administratively Re-Open and Lift Seal, this Order, and any filings

   occurring after the date of this Order.

SO ORDERED, this 21st day of November, 2019.




                              R. STAN BAKER
                              UNITED STATES DISTRICT JUDGE
                              SOUTHERN DISTRICT OF GEORGIA




                                         2
